Case: 14-10222      Document: 00512916334         Page: 1    Date Filed: 01/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10222
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 27, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

SARA HAVENS,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CR-294-1




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *


       Sara Havens appeals the order of restitution imposed on her conviction


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10222    Document: 00512916334     Page: 2   Date Filed: 01/27/2015


                                 No. 14-10222

of conspiracy to deal in counterfeit obligations or securities or money orders.
Havens maintains that the appeal waiver in her plea agreement did not encom-
pass restitution because restitution was not expressly included in the waiver
provision and the magistrate judge did not advise her during rearraignment
that the imposition of a restitution award was mandatory under the Manda-
tory Victim Restitution Act (“MVRA”) or that the waiver included restitution.
      Appellate review of an appeal waiver is de novo. United States v. Keele,
755 F.3d 752, 754 (5th Cir. 2014). The determination whether a general appeal
waiver bars a challenge to a restitution order is fact-specific and requires an
examination of the record to ascertain whether the defendant was adequately
advised that his sentence included the obligation to pay restitution. See id.
at 755−56. This court considers “the whole of the record―specifically, the plea
agreement and the appeal waiver, the [presentence report], the district court’s
statements to [the defendant] at sentencing and rearraignment, and [the
defendant’s] statements at sentencing”―in determining whether the appeal
waiver included restitution. Id. at 756.
      In defining the term “Sentence,” Havens’s plea agreement provided that
the maximum penalties that could be imposed included “restitution to victims
or to the community, which may be mandatory under the law, and which
Havens agrees may include restitution arising from all relevant conduct, not
limited to that arising from the offense of conviction alone[.]” During the
rearraignment, Havens acknowledged that she fully understood the plea
agreement and that she was giving up her rights to appeal her sentence except
for the listed limited circumstances.
      At rearraignment, the prosecutor reiterated that the maximum penalties
that could be imposed included restitution. Havens indicated to the magistrate
judge that she understood that she was subject to all the penalties explained



                                        2
    Case: 14-10222    Document: 00512916334     Page: 3   Date Filed: 01/27/2015


                                 No. 14-10222

to her and also expressed concern about her financial ability to pay restitution.
The presentence report (“PSR”) stated that the under the MVRA, the district
court was required to order Havens to pay restitution of $15,240.01, and
Havens did not file any written or oral objections to that recommendation. Nor
did she object after the court imposed the recommended restitution.
      The plea agreement, PSR, and the record of the rearraignment proceed-
ing, including Havens’s comments, reflect that she was made aware that a
restitution order would potentially be part of her sentence. The record demon-
strates that she knowingly and voluntary waived her right to appeal any resti-
tution order entered at sentencing, so she is barred from doing so. See Keele,
755 F.3d at 755−56.
      In any event, insofar as Havens suggests that the district court erred in
failing to make her liability for restitution joint and several with that of her
alleged coconspirators, the applicable statute does not make a joint-and-
several award mandatory, and Havens has not demonstrated that the court
abused its broad discretion or plainly erred in not imposing joint and several
liability against the unidentified coconspirators. See Puckett v. United States,
556 U.S. 129, 135 (2009); 18 U.S.C. § 3664(h); United States v. Arledge, 553
F.3d 881, 899−900 (5th Cir. 2008); United States v. Ryan, 874 F.2d 1052,
1054−55 (5th Cir. 1989).
      The order of restitution is AFFIRMED.




                                       3